             Case 3:19-cv-01985-AVC Document 1 Filed 12/18/19 Page 1 of 9



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT



 RIZHAO J&J MANUFACTURING CO., LTD.,                            Case No.____________

                              Petitioner,
                                                               (ORAL ARGUMENT NOT
                  v.                                               REQUESTED)

 NEW ENGLAND OUTDOOR &
 RECREATIONAL PRODUCTS, INC.
                                                                DECEMBER 18, 2019
                             Respondent.



               PETITION FOR CONFIRMATION, RECOGNITION,
            AND ENFORCEMENT OF FOREIGN ARBITRAL AWARD
________________________________________________________________________

        Petitioner RIZHAO J&J MANUFACTURING CO., LTD, by and through undersigned

counsel, and pursuant to Chapter 2 of the Federal Arbitration Act (the “Act”) at 9 U.S.C. section

201, et seq., and the 1958 Convention on the Recognition and Enforcement of Foreign Arbitral

Awards, June 10, 1958, 21 U.S.T. 2517 (the “New York Convention”), hereby submits its

Petition for Confirmation, Recognition, and Enforcement of Foreign Arbitral Award against

Respondent NEW ENGLAND OUTDOOR & RECREATIONAL PRODUCTS, INC.

(“NEORP”). This petition is supported by the exhibits attached hereto, the declaration of Zhang

Yan (“Jenny Zhang”), and the memorandum of points and authorities filed herewith. As and for

its petition, the Petitioner respectfully states as follows:

        1.      This is a Petition to confirm an arbitration award under the New York

Convention. Pursuant to the New York Convention, Rizhao J&J Manufacturing Co., Ltd.

(“Rizhao”) seeks to confirm and enforce the Qingdao Arbitration Commission’s arbitral award



                                                    1
             Case 3:19-cv-01985-AVC Document 1 Filed 12/18/19 Page 2 of 9



against NEORP in the amount of $1,136,665.26, plus interest at the rate of $335.69 per diem,

issued on May 31, 2019.

        2.      Under the Act, an application to confirm an arbitral award “shall be made and

heard in the manner provided by law for the making and hearing of motions, except as otherwise

herein expressly provided.” 9 U.S.C. §6. A petition to confirm an arbitral award is meant to be a

summary proceeding. Accordingly, Rizhao respectfully requests that the Court treat this petition

as a motion and docket this petition for submission and ruling as soon as possible pursuant to the

Local Rules of Civil Procedure for this District.

                                            PARTIES

        3.      Petitioner Rizhao is a corporation organized under the laws of the People’s

Republic of China with its registered business address at 19A Huanhai Gongyu, No. 22 Yan-er-

Dao Rd, Qingdao, People’s Republic of China. See, Declaration of Zhang Yan, attached hereto

as Exhibit A, at ¶4.

        4.      Respondent New England Outdoor & Recreational Products, L.L.C., is a

Connecticut limited liability company with its principal place of business located at 95 Johnson

Street, Waterbury, CT, 06710, USA. See, Connecticut Business Record for NEORP at Exhibit

E, attached hereto.

                                  JURISDICTION AND VENUE

        5.      This Court has subject-matter jurisdiction over this proceeding pursuant to 28

U.S.C. section 1331 because this proceeding is brought pursuant to the New York Convention

and the Act, which expressly confers federal-question jurisdiction on this Court.

        6.      This Court has personal jurisdiction over NEORP because NEORP is a citizen of

the district in which this Court sits.


                                                    2
             Case 3:19-cv-01985-AVC Document 1 Filed 12/18/19 Page 3 of 9



        7.      Venue is proper in this district pursuant to 28 U.S.C. sections 1391(b)(1) and

(b)(2), and (c)(2).

                                         BACKGROUND

        8.      On January 20, 2010, Rizhao and NEORP entered into a Distribution Agreement.

See, Distribution Agreement at Exhibit B, attached hereto; and see Exhibit A, at ¶6.

        9.      Pursuant to the Distribution Agreement, Rizhao was to supply certain products to

NEORP for resale in North America. See, Exhibit B, at Article 3.

        10.     Paragraph 11.4 of the Distribution Agreement states:

        All disputes arising from or in connection with this Agreement shall if possible be

        settled amicably through friendly negotiation. In case no settlement can be

        reached, either party may requires [sic] the Qingdao Arbitration Commission to

        settle the disputes in accordance with its currently valid arbitral rules. The

        arbitration shall take place in Qingdao, and the language to be used in the

        arbitral proceedings shall be English.

Id. at p.10.

        11.     In late 2013, a dispute arose between Rizhao and NEORP regarding the

interpretation and performance of the Distribution Agreement. See, Exhibit A at ¶9.

        12.     In particular, between August 22, 2013, and November 21, 2013, Rizhao issued

28 commercial invoices to NEORP totaling $1,278,496.82 for goods Rizhao delivered to

NEORP pursuant to the Distribution Agreement. Id. at ¶10.

        13.     NEORP refused to pay on the basis that customers that had purchased goods from

NEORP (goods that had been delivered to NEORP by Rizhao) complained of quality issues with

the goods and had rejected some of the goods. NEORP, however, never rejected or returned


                                                 3
          Case 3:19-cv-01985-AVC Document 1 Filed 12/18/19 Page 4 of 9



non-conforming goods to Rizhao as required by paragraph 8.1 of the Distribution Agreement for

any refunds to be credited to NEORP. Id. at ¶¶11-12.

       14.     On December 23, 2013, January 6, 2014, and January 7, 2014, Rizhao’s director,

Zhang Yan, emailed Brian Goldwitz of NEORP demanding that NEORP pay the 28 commercial

invoices, but NEORP did not respond. Id. at ¶13.

       15.     On August 7, 2015, Rizhao notified NEORP that it was terminating the

Distribution Agreement and demanded payment of the outstanding invoices plus interest within

five days. Id. at ¶14.

       16.     NEORP did not respond to the notice or pay the sums demanded. Id. at ¶15.

       17.     Pursuant to paragraph 11.4 of the Distribution Agreement, on May 18, 2015,

Rizhao submitted its claims for payment of the outstanding invoices to the QAC. Id. at ¶16; see

also, Arbitration Award, attached hereto as Exhibit C, at p. 1.

       18.     On September 25, 2015, NEORP submitted a counter-claim against Rizhao to the

QAC, alleging Rizhao’s failure to share profits per the Distribution Agreement. Id.

       19.     The QAC accepted Rizhao’s claim and NEORP’s counter-claim and served notice

of acceptance thereof on both parties. Id.

       20.     After acceptance of the case by the QAC, a panel of three arbitrators was

established. Rizhao nominated one arbitrator, NEORP nominated another, and the presiding

arbitrator was selected by the Chairman of the QAC. Id. at pp. 1-2. Notice of the composition of

the panel was served on the parties and the parties proceeded to fully participate in, and arbitrate,

their respective claims and counter-claims. Id.

       21.     The arbitration was conducted pursuant to the Qingdao Arbitration Commission

Arbitration Rules and the special provisions for foreign-related arbitration. Id. at p. 1.


                                                  4
           Case 3:19-cv-01985-AVC Document 1 Filed 12/18/19 Page 5 of 9



        22.     The arbitration was heard on May 30, 2016, June 6, 2016, November 10, 2016,

January 16, 2017, February 17, 2017, and June 4, 2018. Id. at p. 3.

        23.     On May 31, 2019, the Qingdao Arbitration Commission (the “QAC”), entered a

final award against NEORP which stated in pertinent part:

        In summary, the Respondent [NEORP] should pay the Claimant [Rizhao]

        RMB2328271.57 yuan, USD755706.47 within 10 days after receipt of this Award,

        and otherwise, should pay interest at the double rate for any outstanding payment

        if which is delayed.

        The Award is final and shall come into force on the date it is rendered.

Id. at p. 74.

        24.     On November 14, 2019, Rizhao, through undersigned counsel Mr. Barbour, made

demand upon NEORP for payment of the Award. See, Letter from Andrew Barbour, attached

hereto as Exhibit D.

        25.     To date, NEORP has not paid any portion of the Award, and interest thereon

continues to accrue. See, Exhibit A, at ¶20.

                                  APPLICABLE AUTHORITY

        26.     The New York Convention provides a uniform mechanism for enforcing “non-

domestic” arbitration awards.

        27.     An award is not considered a “non-domestic” award if it is “entirely between

citizens of the United States. . . .” See, 9, U.S.C. §202.

        28.     The Award in this case is “non-domestic,” because Rizhao is not a United States

citizen, and, therefore, the Award is not “entirely between citizens of the United States” and as

such, is governed by the New York Convention. See, 9 U.S.C. §202.


                                                  5
            Case 3:19-cv-01985-AVC Document 1 Filed 12/18/19 Page 6 of 9



          29.   The New York Convention also applies to “enforcement of arbitral awards made

in the territory of the State other than the State where the recognition and enforcement is

sought.” Id., at Art. I(1); see also, 9 U.S.C. §201.

          30.   The Award was rendered in the People’s Republic of China, a signatory to the

New York Convention, but enforcement is being sought in the United States, also a signatory to

the New York Convention. Thus, the New York Convention applies under both 9 U.S.C. §201,

and 9 U.S.C. §202.

          31.   Per the New York Convention, a petition to confirm a foreign arbitral award may

be brought at any time “[w]ithin three years after an arbitral award falling under the Convention

is made.” 9 U.S.C. §207.

          32.   Here, the Award was issued on May 31, 2019, and, therefore, this Petition is

timely.

          33.   The Court shall confirm the Award unless it finds one of the grounds for refusal

or deferral of recognition or enforcement of the award specified in the New York Convention,

and the burden of proving the applicability of those grounds rests entirely with the respondent

and it “is a heavy one, as the showing required to avoid summary confirmance is high.” 9 U.S.C.

§207; see, Telenor Mobile Communs. AS v. Storm LLC, 584 F.3d 396, 405 (2d Cir. 2009)

(internal quotations and citations omitted). “[T]he grounds for relief enumerated in Article V of

the [New York Convention] are the only grounds available for setting aside an arbitral award.”

Yusuf Ahmed Alghanim & Sons W.L.L. v. Toys “R” Us, Inc., 126 F.3d 15, 20 (2d Cir. 1997).

          34.   The Court is not permitted to address the merits of the dispute submitted to

arbitration. “The arbitrator’s rationale for an award need not be explained, and the award should

be confirmed if a ground for the arbitrator’s decision can be inferred from the facts of the case.”


                                                  6
            Case 3:19-cv-01985-AVC Document 1 Filed 12/18/19 Page 7 of 9



D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006) (internal quotations and

citations omitted). Thus, “[a]bsent extraordinary circumstances, a confirming court is not to

reconsider the arbitrator’s findings.” See, Europcar Italia, S.P.A. v. Maiellano Tours, 156 F.3d

310, 315 (2d Cir. 1998). No such extraordinary circumstances exist here.

       35.     Confirmation proceedings, therefore, are intended to be summary proceedings and

judicial review of an arbitration award is exceedingly limited. Zeiler v. Deitsch, 500 F.3d 157,

169 (2d Cir. 2007). Confirmation proceedings “are straightforward proceedings in which no

other claims are to be adjudicated.” Ottley v. Schwartzberg, 819 F.2d 373, 377 (2d Cir. 1987).

The Court “properly may consider only the statutory bases for modifying or vacating an award

and challenges to the award’s clarity.” Id. “The courts are not authorized to reconsider the

merits of an award even though the parties may allege that the award rests on errors of fact or on

misinterpretation of the contract.” United Paperworkers Int’l Union, AFL-CIO v. Miso, Inc., 484

U.S. 29, 36 (1987). “When an arbitrator resolves disputes regarding the application of a contract,

and no dishonesty is alleged, the arbitrator’s improvident, even silly, factfinding does not provide

a basis for a reviewing court to refuse to enforce the award.” Major League Baseball Player’s

Ass’n v. Garvey, 532 U.S. 504, 509 (2001) (per curiam) (internal quotations omitted).

       36.     Here, none of the grounds for non-recognition apply, and for that reason, and for

the reasons set forth above, Rizhao is entitled to this Court’s confirmation of the Award and

entry of enforceable judgment against NEORP pursuant to the New York Convention and the

Act.

       WHEREFORE, Rizhao respectfully requests that the Court enter judgment:

       A.      Confirming the Award in the amount of $1,136,665.26, plus interest at the rate of

               $335.69 per day from June 11, 2019 until paid in full,


                                                 7
     Case 3:19-cv-01985-AVC Document 1 Filed 12/18/19 Page 8 of 9



B.      Awarding the Petitioner its attorneys’ fees,

C.      Awarding the Petitioners its costs, and

D.      Granting such further and other relief as the Court deems just and proper.




                               Alan G. Johnson, Esq.
                               Dist Court #: CT 28515
                               CT Juris No. 426427
                               Law Office of Alan Johnson
                               1510 De Kalb Avenue, 1R
                               Brooklyn, NY, 11237
                               (917) 693-2089
                               alan@alanjohnsonlaw.com
                               Attorney for Petitioner

                               /s/ Andrew H. Barbour, Esq.
                               Andrew H. Barbour, Esq.
                               CT Juris No. 428971
                               AZ Bar No. 030821
                               Munger, Chadwick & Denker, P.L.C.
                               333 N. Wilmot Road, Suite 300
                               Tucson, Arizona 85719
                               Telephone: 520-721-1900 (ext. 211)
                               Facsimile: 520-747-1550
                               Email: ahbarbour@mcdplc.com
                               Attorney for Petitioner
                               (Petition for Admission Pro Hac Vice Forthcoming)




                                         8
          Case 3:19-cv-01985-AVC Document 1 Filed 12/18/19 Page 9 of 9



                               CERTIFICATE OF SERVICE:

I hereby certify that on December 18, 2019, a copy of the foregoing PETITION FOR
CONFIRMATION, RECOGNITION, AND ENFORCEMENT OF FOREIGN ARBITRAL
AWARD was served electronically via email, and served by first class mail and certified mail to
the following parties:

                             New England Outdoor & Recreational Products, LLC
                             95 Johnson Street
                             Waterbury, CT 06710

                             Tracy Forlini, Statutory Agent
                             13 Wood Street
                             West Haven, CT 06516


                             Respectfully submitted.




                             Alan G. Johnson, Esq.
                             Dist Court #: CT 28515
                             CT Juris No. 426427
                             Law Office of Alan Johnson
                             1510 De Kalb Avenue, 1R
                             Brooklyn, NY, 11237
                             (917) 693-2089
                             alan@alanjohnsonlaw.com
                             Attorney for Petitioner




                                               9
